DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 16.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the cross-sectional area" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0028564 to LEE et al. (“LEE”).
Regarding claims 1, 3-9, 11, and 13-18, LEE discloses a laundry washing machine comprising:
a cabinet (2), 
a tub and drum assembly supported inside the cabinet and comprising a washing tub (10) and a washing drum (20) located inside the washing tub and configured to receive laundry;
a liquid supply line (60) configured to supply liquid into the tub and drum assembly through an outlet extremity (75/77), the liquid supply line comprising, at an end thereof, with a nozzle (74) comprising the outlet extremity, the nozzle comprising a tubular portion (72) extending along an axis and a sprayer portion (75/77) comprising the outlet extremity and hydraulically communicating with the tubular portion (see, e.g., Figs. 3-4), wherein the sprayer portion comprises a bent zone (below portion 76, generally sloping portion 77) which is configured to change a direction of a liquid flowing through the tubular portion towards the outlet extremity (see, e.g., Fig. 3), wherein the nozzle comprises an obstruction arranged upstream of the bent zone so a the cross-sectional area of the nozzle first decreases and then increases while proceeding from the tubular portion towards the outlet extremity (note in nozzle 74 in Fig. 3, the cross-sectional area first decreases to diameter d, then increases before reaching the outlet extremity at 75/77),
wherein the cross-sectional area comprises a smaller area (72a) wherein the smaller area is defined at a single point along the axis (see Fig. 3),
wherein the tubular portion comprises a portion (72) that extends rectilinearly along the axis (see Fig. 3),
wherein, with the laundry washing machine installed on a horizontal floor, the nozzle is arranged so that the axis of said the tubular portion and a vertical axis, with the laundry washing machine installed on a horizontal floor, form an angle lower than 30° therebetween (note said angle in LEE is 0°, which is lower than 30°),
wherein the bent zone is configured to change a first direction of a liquid flowing in the tubular portion into a second direction of the liquid towards the outlet extremity,
wherein the first direction and the second direction directions are inclined one to the other with an angle comprised therebetween of less than 135° (see, e.g., Fig. 3),
wherein the outlet extremity comprises a lower edge (77) and an upper edge (75)  connected therebetween at opposite ends (see, e.g., Figs. 3 and 6),
wherein a distance between the upper edge and the lower edge decreases by proceeding from a center of the outlet extremity towards said the opposite ends, the distance being measured in a direction parallel to the axis (see, e.g., Fig. 6 from center proximate to 77 to end proximate 77b),
wherein the liquid supply line (60) comprises a recirculation system configured to drain a quantity of the draining liquid from a bottom of the washing tub and to re-admit the quantity of the liquid into a first region of the tub and drum assembly washing tub/drum, the recirculation system comprising a recirculation pump (56) and a recirculation duct (60) connected to the nozzle (see, e.g., Fig. 2 and associated text),
wherein the liquid supply line is configured to supply liquid into said the tub and drum assembly washing tub/drum at different flow rates (the line 60 of LEE is fully capable of supplying liquid at different flow rates, including a rate of zero),
wherein the nozzle is arranged at a bellows (gasket 14) interposed between said the cabinet and the washing tub (see, e.g., Figs. 2-4),
wherein the bellows comprises a housing (14b) configured to receive the nozzle (see, e.g., Fig. 3),
wherein, with the laundry washing machine installed on a horizontal floor, the nozzle is arranged so that the axis of the tubular portion and a vertical axis form an angle lower than 10° therebetween (note said angle in LEE is 0°, which is lower than 10°),
wherein the first direction and the second direction are inclined one to the other with an angle comprised therebetween of less than or equal to 90° (see, e.g., Fig. 3, which shows at least the directions forming an angle equal to 90°, as well as the configuration of the nozzle fully capable of allowing at least some spray angled above height H which would read on less than 90°).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘564 in view of US 2013/0145562 to LEE et al. (“LEE ‘562”).
LEE ‘564, supra, discloses the claimed invention including a cross-sectional area of the nozzle first decreasing and/or then increasing while proceeding from the tubular portion towards the outlet extremity.  LEE ‘564 does not appear to disclose the cross-sectional nozzle area monotonically decreasing and/or monotonically increasing as 
Because both LEE ‘564 and LEE ‘562 teach washing machine gasket nozzle configurations, it would have been obvious to one skilled in the art to substitute one known nozzle cross-sectional configuration for the other to achieve the predictable result of spraying water into a washing machine drum to treat clothing.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘564 in view of US 2019/0203405 to LEE et al. (“LEE ‘405”).
LEE ‘564, supra, discloses the claimed invention including a recirculation pump.  LEE does not disclose the recirculation pump as being a variable speed pump.  However, it is old and known in the art to provide a recirculation pump as a variable speed pump.  For instance, LEE ‘405 teaches an art-related washing machine having a recirculation nozzle (72a-e) mounted in a drum gasket (60), and discharging recirculated water through the nozzles using a variable speed pump (36) for the purpose of varying flow rate or discharge water pressure (see LEE ‘405 at ¶ [0062]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the recirculation pump of LEE ‘564 with the variable speed pump of LEE ‘405 to yield the same and predictable results of controlling water flow rate in a washing machine during water recirculation.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘564.
LEE ‘564, supra, discloses the claimed invention including an outlet extremity having an arcuate lower edge and rectilinear upper edge. LEE ‘564 does not disclose the opposite configuration wherein the lower edge is rectilinear and/or the upper edge is arcuate, as recited in claim 19.  However, given the number of finite possibilities (i.e. two), the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
Moreover, such configuration would be a simple rearrangement of the nozzle edges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely rearrange the nozzle edge configuration to yield the same and predictable results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711